Case 1:20-cv,01893-DLP-SEB Document 1-1 Filed 07/16/20 Page 1 of ‘1 PagelD #: 5
ROACHE & ASSOCIATES

ATTORNEYS-AT-LAW
581 S. RANGELINE RD., STE. A1
| CARMEL, IN 46032-2149

(317) 688-7082 FAX (317) 688-7086

March 27, 2019

Daniel S. O'Toole & Stacia L. O'Toole

13867 Smokey Ridge Dr.
Carmel, IN 46033

Re: Smokey Ridge HOA/O'Toole
13867 Smokey Ridge Dr., Carmel, IN

 

Daniel S. O'Toole & Stacia L. O'Toole:

 

Tam writing as attorney for Smokey Ridge Homeowners Association, Inc. It has bec n brought to our
attention that you have an outstanding account balance due and payable to Smokey Ridge. Ais of the date of
this letter, you owe $652.50. The amount due consists of a principal balance of $502.50\and attorney’s fees
to date of $150.00. Since additional homeowner’s association dues, late fees and other charges that may vary
from day to day, the amount due on the day you pay may be greater. Hence, if you pay the amount shown

above, an adjustment may be necessary after we receive your payment, in which event, we will inform you.
For further information or to work out a payment arrangement, please feel free to write or call us at (317)
688-7082. All communications regarding this matter should be directed through this office.

 

Federal law gives you thirty (30) days after you receive this letter to dispute the validity of the debt
or any part of it. If you don't dispute it within that period, we'll assume that it's valid. If you clo dispute it and
provide us with written notice of your dispute, we will, as required by law, obtain verification of the debt
and mail it to you. And if, within the same period, you request the name and address of your original

creditor, if the original creditor is different from the current creditor, we will furnish you, with that
information too. |

i

The law does not require us to wait until the end of the thirty (30) day period before ‘Suing you to
collect this debt or filing a lien upon your real estate. If, however, you request proof of the de bt or the name
and address of the original creditor within the thirty (30) day period that begins with your re ‘eipt of this
letter, the law requires us to suspend our efforts (throu gh litigation or otherwise) to collect th debt until we

|
mail the requested information to you.

EU

This communication is from a debt collector. This communication is an attempt|to collect a
debt and any information obtained will be used for that purpose.

Sincerely,

ei Robert D. Roache, II
| _ Corey B. Baldwin

RDR/seg | PLAINTIFF'S
ce: Smokey Ridge HOA EXH B IT " [A

 

 

 

 

 

 

 

 

 

 

 
